PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. R,E47,349
Issue Date:  16 Apr 2019
Application No. 13/966,954
Filing or 371(c) Date: 14 Aug 2013
Attorney Docket No. 29774-021 ReIssue 
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision in response to the petition under 37 CFR 1.182 for expedited processing.  This is also a decision in response to the petition to accept unintentionally delayed payment of the maintenance fee in an expired patent under 37 CFR 1.378(b), both petitions filed 11 December 2020.  

The petition under 37 CFR 1.182 is GRANTED.

The petition under 37 CFR 1.378(b) is GRANTED.

Petition for expedited consideration

Petitioner has filed a request to receive expedited consideration for the petition to accept payment of the maintenance fee in an expired patent under 37 CFR 1.378(b). Petitioner has provided the appropriate fee of $210, as required under 37 CFR 1.17(f).  Accordingly, the petition under 37 CFR 1.378(b) has received expedited consideration.  

It is noted that Petitioner paid $220 for the petition fee to expedite processing, however, the current fee is $210 (small entity).  The additional $10 was refunded to Petitioner’s Deposit Account Number 50-5767, as requested.

Petition for delayed payment of a maintenance fee

This patent expired on 14 August 2020, for failure to pay the 7.5 year maintenance fee. The maintenance fee is hereby accepted and the above-identified patent is reinstated as of the mail date of this decision.  

The file does not indicate a change of address has been submitted, although the address given on the petition differs from the address of record.  If appropriate, a change of address should be filed in accordance with MPEP 601.03.  A courtesy copy of this decision is being mailed to the address given on the petition; however, the Office will mail all future correspondence solely to the address of record.  


Telephone inquiries concerning this decision should be directed to the undersigned at (571) 272-6735.

The patent file is being forwarded to Files Repository.


/Diane C. Goodwyn/
Diane C. Goodwyn
Paralegal Specialist, OPET

cc:	ERIC G. WRIGHT
1101 NEW HAMPSHIRE AVE., NW, SUITE 612
WASHINGTON, DC 20037